Citation Nr: 1502435	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  14-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE


Entitlement to waiver of the recovery of an overpayment of VA pension benefits in the amount of $5,558.00, to include whether the debt was validly created.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to May 1956. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The record before the Board consists of the paper claims file and electronic records within Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

In addition to requesting waiver of an overpayment of VA benefits totaling $5,558.00, the Board finds the Veteran has also challenged the creation of the debt in a communication received by VA in September 2013.  The Committee has not adjudicated whether the overpayment was validly created and the United States Court of Appeals for Veterans Claims has held that when a debtor requests waiver of an overpayment and also asserts that the underlying debt is invalid, VA must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  Accordingly, it would be error for the Board to adjudicate the application for waiver prior to the Committee's addressing in the first instance the Veteran's challenge to the lawfulness of the debt asserted.  

The Board also notes the Veteran has not submitted a Financial Status Report worksheet in connection with this matter.  As the issue on appeal is being remanded, the Board finds the Veteran should again be contacted and requested to submit the document unless it is determined that the debt was not properly created.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of whether the debt was properly created.

2.  If the complete benefit sought on appeal is not granted, provide and request the Veteran to complete and return a Financial Status Report (VA Form 5655).

3.  Then, adjudicate waiver issue on appeal.

4.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a supplemental statement of the case that addresses whether the underlying debt was validly created and the waiver issue.  An appropriate period of time should be allowed for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




